Illinois Official Reports

                                       Appellate Court



            K&K Iron Works, Inc. v. Marc Realty, LLC, 2014 IL App (1st) 133688



Appellate Court           K&K IRON WORKS, INC., Plaintiff-Appellee and Counter-
Caption                   defendant, v. MARC REALTY, LLC, Defendant-Appellant (Kenneth
                          Stefan Jones, Midwest Masonry, Inc., Plaintiffs; CMP Construction,
                          Plaintiff-Counterdefendant; Lakeview Athletic Club, Cole Taylor
                          Bank, Chicago Title and Trust Company, Walter Klein, Sr., Walter
                          Klein, Jr., Unknown Necessary Parties, and Unknown Parties,
                          Defendants; LPAC Broadway Realty, LLC, and Klein Construction
                          Services, Inc., Defendants-Counterplaintiffs).


District & No.            First District, Fifth Division
                          Docket No. 1-13-3688


Filed                     November 7, 2014


Held                       The trial court’s denial of defendant’s request for a continuance to
(Note: This syllabus obtain new counsel after allowing defendant’s counsel to withdraw on
constitutes no part of the the day a trial was to begin in litigation that had been proceeding for
opinion of the court but nearly five years was affirmed, notwithstanding defendant’s
has been prepared by the contention that the “notion” that defendant could find new
Reporter of Decisions representation in 10 or even 21 days was “nothing less than
for the convenience of chimerical,” especially in view of the complex nature of the litigation,
the reader.)               since defendant did not seek to obtain new counsel until the day of
                           trial, the record did not support defendant’s claims that the case was
                           complex and that proceeding without counsel would result in a
                           six-figure judgment against defendant, defendant had plenty of time to
                           request a continuance to obtain new counsel before the trial date, and
                           defendant did not present any reasoned argument that it was “harmed”
                           by the denial of a continuance.


Decision Under            Appeal from the Circuit Court of Cook County, Nos. 08-CH-46647,
Review                    08-L-8886, 09-L-6760; the Hon. Lisa R. Curcio, Judge, presiding.
     Judgment                 Affirmed.


     Counsel on               Richard D. Grossman, of Law Offices of Richard D. Grossman, of
     Appeal                   Chicago, for appellant.

                              Paul N. Bonadies and Justin DeLuca, both of Dahl & Bonadies, of
                              Chicago, for appellee.



     Panel                    JUSTICE McBRIDE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Palmer and Justice Gordon concurred in the
                              judgment and opinion.

                                                OPINION

¶1         Defendant Marc Realty, LLC, appeals from the circuit court’s denial of its request for a
       continuance after allowing defendant’s attorney to withdraw on the day trial was set to begin,
       after approximately five years of litigation. On appeal, defendant contends that the circuit court
       abused its discretion when it allowed defense counsel to withdraw and subsequently denied
       defendant’s motion for a continuance. We affirm.
¶2         We will discuss the facts of the underlying litigation only to the extent necessary to
       understand the current appeal. According to the complaint filed by K&K Iron Works, Inc., and
       a counterclaim filed by Klein Construction Services, Inc., in 2005, LPAC Broadway Realty,
       LLC, owned property at 3212 North Broadway Avenue (property) in Chicago, Illinois. Marc
       Realty was a “member/manager” and an agent of LPAC. In July 2005, LPAC entered into a
       contract with Klein to serve as the general contractor for the construction of the Lakeview
       Athletic Club at the property.
¶3         In September 2005, Klein entered into a contract with K&K which provided that K&K
       would provide labor and materials to “properly finish and install structural steel and
       miscellaneous iron” on the property for the sum of $1,345,000. K&K began performance on
       the project shortly after and had completed all work required by the contract in August 2007.
¶4         In the interim, LPAC terminated Klein as the general contractor of the project. In July
       2007, Klein assigned its subcontract with K&K to LPAC. Under the assignment, LPAC agreed
       to “assume and perform all of the obligations” of Klein under the September 2005 subcontract.
       K&K further alleged that Marc Realty also assumed the subcontract and that, after assuming
       the subcontract, Marc Realty “held itself out as construction manager and general contractor
       on the project, including monitoring work on the project and making direct payments to K&K
       and other subcontractors for work performed.”
¶5         In August 2008, K&K filed its complaint against Klein, LPAC, and Marc Realty, alleging a
       breach of contract claim against LPAC and Marc Realty (count I), quantum meriut as an
       alternative claim against LPAC and Marc Realty (count II), breach of contract against Klein


                                                   -2-
       (count III), and quantum meruit as an alternative claim against Klein. 1 K&K alleged that
       LPAC and Marc Realty owed K&K an additional $228,515.20 plus interest for the work
       performed. Bradley Staubus of Esposito & Staubus represented LPAC, Marc Realty, and Klein
       throughout the proceedings.
¶6         In February 2009, Klein filed its answer to K&K’s complaint. In June 2009, LPAC and
       Marc Realty filed a joint answer to K&K’s complaint and filed separate amended answers to
       the complaint in December 2009. Marc Realty’s amended answer generally denied the
       allegations in K&K’s complaint.
¶7         In July 2010, LPAC and Klein filed counterclaims and affirmative defenses against K&K.
       The circuit court dismissed LPAC and Klein’s counterclaims and affirmative defenses in
       December 2010, and twice dismissed their subsequent amended counterclaims and affirmative
       defenses. Marc Realty never filed a counterclaim or any affirmative defense against K&K.
¶8         In October 2011, LPAC and Klein filed their third amended counterclaim against K&K,
       alleging, in pertinent part, delay damages resulting in lost profits estimated between $900,000
       and $1,200,000.
¶9         In November 2011, K&K filed an answer and affirmative defenses to LPAC and Klein’s
       third amended counterclaim.
¶ 10       In January 2012, K&K filed a motion for partial summary judgment against Klein as to
       Klein’s third amended counterclaim, which the circuit court granted in March 2012.
¶ 11       In December 2012, the circuit court entered a written order setting the case for trial on June
       11, 2013. Oral discovery was to be completed on January 31, 2013, but the circuit court
       granted extensions of time for the parties to complete oral discovery in February and March
       2013.
¶ 12       In May 2013, the circuit court entered an order setting the matter for trial on October 1,
       2013.
¶ 13       In June 2013, K&K filed a motion for partial summary judgment against LPAC’s third
       amended counterclaim as to the issue of delay damages based on lost profits, alleging that the
       terms of the subcontract agreement precluded LPAC from obtaining delay damages against
       K&K and that LPAC had failed to identify any “opinions or testimony that K&K was the cause
       of any delays on the project which would entitle LPAC to obtain delay damages” in its answers
       to the Supreme Court Rule 213 interrogatories.
¶ 14       On September 12, 2013, the circuit court granted K&K’s motion for partial summary
       judgment against LPAC’s third amended counterclaim on the issue of delay damages, finding
       that LPAC “failed to disclose or identify any testimony related to lost profits sustained by it.”
¶ 15       On September 13, 2013, the circuit court entered a final trial order, which stated that trial
       would commence on October 1, 2013, at 10:30 a.m.
¶ 16       On September 20, 2013, LPAC filed an emergency motion to reconsider the court’s
       September 12 order and continue the trial to allow limited discovery. The same day, after
       hearing oral argument, the circuit court denied LPAC’s emergency motion.

           1
             In December 2008, Kenneth Stefan Jones and CMP Construction Company, who are not parties to
       this appeal, filed suit against various entities related to the Lakeview Athletic Club construction project,
       including Klein and LPAC. In June 2009, the cases were consolidated. However, the details of the
       Kenneth Stefan Jones and CMP lawsuit are not relevant to the present appeal.

                                                        -3-
¶ 17       On October 1, 2013, the circuit court entered an order continuing the trial to October 2,
       2013, at 10:30 a.m. No transcript from the proceedings on October 1 was included in the record
       on appeal.
¶ 18       On October 2, 2013, the parties reported that they had been unable to reach a settlement.
       The following exchange occurred:
                   “MR. BONADIES [counsel for K&K]: We worked for a long time yesterday, as
              you know, coming to a settlement or a stipulated judgment. We went back–both of
              us–to our office and drafted the stipulated judgment, with the indication that it was
              going to get either commented on, approved, something, with respect to the defendant.
              We wasted an entire day of trial, and we don’t even get a response.
                   I have subpoenaed witnesses that now are working on the finishing of the Red Line
              that are working for other employers that I–in jockeying the scheduling–and we don’t
              even get the courtesy of, ‘This isn’t accepted.’ Nothing. We’re still in limbo. ***
                   MR. STAUBUS: Before we get into this, I received a call right before the matter
              before you at 9:30–right before that I got a call from the client, and they have
              terminated my services, and they have ordered me to withdraw on behalf of the LPAC
              and Marc.
                   I am still in for Klein. I have talked to Mr. Klein about that, and I still represent
              them, but that’s what I was ordered to do this morning. There is an owner’s rep here,
              Mr. Allen Glass, who will confirm that. And I really can’t get into too much more
              because of attorney-client privilege.
                   THE COURT: I don’t expect you to tell me anything else, Mr. Staubus, but I
              certainly hope they’re prepared to go forward with trial today. And if Mr. Glass would
              like to step up, I would be happy to talk with him. But this case has been scheduled for
              trial for months. There has been extensive trial preparation. The Court has scheduled
              the time.
                   We were going to go to trial yesterday morning when there was an indication that
              perhaps, with the Court’s assistance, a settlement might be reached. When we left
              yesterday afternoon, the understanding was that if the settlement was not possible, we
              would begin trial this morning. And I most certainly am not going to inconvenience
              everyone else because they have decided–and when I say they, I mean LPAC, and I
              assume, Marc Realty–have decided at this moment this morning that they no longer
              wish to have you represent them. That they’ve known about this for quite some time,
              and I cannot fathom how they could expect that this sudden decision would result in the
              Court continuing the trial. So–
                   MR. GLASS: I’m the rep of those two parties. These owners last night decided that
              there is an inherent conflict now with Mr. Staubus that just arose recently as a result of
              one of this Court’s orders, and they just don’t believe that it’s possible for him to
              continue to represent us. And they will have–they will have another trial attorney be
              [sic] entering an appearance as soon as possible, but–
                   THE COURT: Mr. Glass, the order that you’re referring to was entered quite some
              time ago, and it was then reconsidered by this Court. They have been aware of that
              order, and to decide when we are here for trial that there is an inherent conflict as a
              result of that order is unacceptable.


                                                   -4-
                   If they’re not prepared to go to trial today, I’m prepared to allow Mr. Bonadies to
               go forward with his case, and allow Mr. Staubus to go forward with Klein’s case, and
               they will be unrepresented. And I suppose that may give them another issue for appeal,
               but I believe firmly that, given the history of this case, that is within the Court’s
               discretion, and I will exercise it; that is my ruling.
                   ***
                   MR. STAUBUS: So I have obviously withdrawn from LPAC and Marc Realty. I
               represent just Klein.
                   THE COURT: We’ll enter an order to that effect, and the order will further reflect
               that the Court will not continue the trial on any of the claims, given the late nature of
               this decision on the part of LPAC and Marc Realty, and for the reasons articulated,
               fortunately on the record.
                   MR. GLASS: Will LPAC and Marc Realty have the right to have another attorney
               step in whenever the next date of this case may be in front of the Judge?
                   THE COURT: The case is before me today. I’m going to trial.
                   ***
                   They have, frankly, made their bed, and I’m not making any rulings whatsoever.
               They’ve decided to terminate Mr. Staubus’s representation. They are before the court.
               They are unprepared to substitute counsel today. That’s the status.”
¶ 19       Just before trial, the attorneys for Klein and K&K reached an agreement for a stipulated
       judgment as to count III of K&K’s complaint, and K&K withdrew count IV of its complaint.
       The trial was then held with Allen Glass sitting at counsel table as a representative for LPAC
       and Marc Realty. At the trial’s conclusion, the circuit court entered judgment in favor of K&K
       and against LPAC and Marc Realty.
¶ 20       On October 3, 2014, the circuit court entered a written final judgment order that stated:
                   “1. Pursuant to an Order entered on May 21, 2013, this matter was set for trial on
               October 1, 2013; at the commencement of trial, the parties asked the Court to conduct a
               settlement conference and the Court agreed. After negotiations, the parties believed
               they could reach an agreement. The trial was continued to October 2, 2103 for the
               parties to enter a stipulated judgment or to begin their presentation of evidence.
                   2. On October 2, 2013, at the start of trial, a corporate representative of LPAC
               Broadway Realty, LLC and Marc Realty, LLC, represented to the Court that [LPAC]
               and [Marc Realty] had discharged their attorney Mr. Bradley K. Staubus.
                   3. The representative of [LPAC] and [Marc Realty] made an oral request for a
               continuance of the trial in order to find substitute counsel.
                   4. [LPAC] and [Marc Realty]’s motion to continue was denied based on lack of
               good cause.”
       The court further found that LPAC and Marc Realty failed to present any evidence in
       opposition to K&K’s complaint and that LPAC failed to present any evidence in support of its
       third amended counterclaim. The court entered judgment in favor of K&K and against: (1)
       Klein Construction as to count III of K&K’s complaint, in the amount of $152,431.98; (2)
       LPAC and Marc Realty, jointly and severally, as to count I of K&K’s complaint, in the amount
       of $152,431.98, plus costs; and (3) LPAC as to LPAC’s third amended counterclaim, plus
       costs. Only Marc Realty appeals the judgment and raises one issue.

                                                   -5-
¶ 21       Marc Realty contends that the trial court erred in allowing Marc Realty’s counsel to
       withdraw and then denying its motion for a continuance to obtain new counsel.
¶ 22       It is well settled that a litigant does not have an absolute right to a continuance. In re
       Marriage of Ward, 282 Ill. App. 3d 423, 430 (1996). The decision to grant or deny a motion for
       a continuance is within the sound discretion of the trial court and will not be disturbed on
       appeal “unless it has resulted in a palpable injustice or constitutes a manifest abuse of
       discretion.” Wine v. Bauerfreund, 155 Ill. App. 3d 19, 22 (1987). A circuit court’s ruling is
       considered an abuse of discretion when it is arbitrary, fanciful, or unreasonable, or when no
       reasonable person would take the same view. Roach v. Union Pacific R.R., 2014 IL App (1st)
       132015, ¶ 20.
¶ 23       Section 2-1007 of the Code of Civil Procedure generally states that the court has the
       discretion to grant additional time for “the doing of any act or the taking of any step or
       proceeding prior to judgment” on good cause shown. 735 ILCS 5/2-1007 (West 2012). It
       further provides that the “circumstances, terms and conditions under which continuances may
       be granted, the time and manner in which application therefor shall be made, and the effect
       thereof, shall be according to rules.” Id. According to Supreme Court Rule 231(f), “[n]o
       motion for the continuance of a cause made after the cause has been reached for trial shall be
       heard, unless a sufficient excuse is shown for the delay.” Ill. S. Ct. R. 231(f) (eff. Jan. 1, 1970).
       Once the case reaches the trial stage, the party seeking a continuance must provide the court
       with “especially grave reasons” for the continuance because of the potential inconvenience to
       the witnesses, the parties, and the court. In re Marriage of Ward, 282 Ill. App. 3d at 430-31.
       We also observe that, according to local court rules, a continuance “shall not be granted upon
       the ground of substitution or addition of attorneys.” Cook Co. Cir. Ct. R. 5.2(b) (July 1, 1976).
¶ 24       In the present case, on the day of trial, counsel for Marc Realty informed the court that he
       had been terminated by Marc Realty that morning. The corporate representative who was
       present, who was also an attorney, informed the court that the reason counsel was being
       terminated was “an inherent conflict *** that just arose recently as a result of one of this
       Court’s orders.” The request was made orally and consisted solely of the remarks noted above.
       These statements that an “inherent conflict” exists unsupported by any facts beyond a vague
       reference to a previous court ruling do not amount to a sufficiently grave reason to require the
       granting of a continuance.
¶ 25       For the first time in its appellate brief, Marc Realty embellishes its reasons for terminating
       counsel the morning of trial, saying it had “lost confidence in its attorney and represented to
       the court that it was now ‘in conflict’ with its attorney, implicitly suggesting that it was
       contemplating suing its attorney for malpractice.” However, arguments not raised before the
       circuit court are forfeited and cannot be raised for the first time on appeal. Parikh v. Division of
       Professional Regulation of the Department of Financial & Professional Regulation, 2012 IL
       App (1st) 121226, ¶ 28. These conclusory statements presented in Marc Realty’s appellate
       brief for the first time on appeal do not amount to good cause or sufficient grounds for a
       continuance under any authority of which we are aware.
¶ 26       Forfeiture aside, were we to consider Marc Realty’s reasons for terminating its attorney the
       day of trial, an important consideration for a court in determining the propriety of a
       continuance due to counsel’s actions is the degree of diligence exercised by the party seeking
       the continuance. Meyerson v. Software Club of America, Inc., 142 Ill. App. 3d 87, 92 (1986).
       Here, the record clearly demonstrates that Marc Realty had multiple prior opportunities to

                                                     -6-
       request a continuance to obtain new counsel if it was unhappy with its representation: the
       partial summary judgment order was entered against LPAC 19 days before the original trial
       date of October 1, 2013; the original trial date was set 18 days before that date; and LPAC’s
       motion to reconsider was denied 11 days before the original trial date. Although Marc Realty
       has not argued how the adverse ruling to another party created a conflict for itself, Marc Realty
       nonetheless could have terminated its attorney and filed a motion to continue at any time
       during the 19-day period preceding the original trial date.
¶ 27        On October 1, 2013, the record shows that the circuit court entered an order continuing the
       trial to the next day, October 2, 2013. Although the transcript from October 1 is not part of the
       record on appeal, the transcript from October 2 and the orders entered by the circuit court
       indicate that the parties appeared before the circuit court on October 1, ready for trial, but
       requested to continue the trial one day because there was a possibility the parties could reach a
       settlement or a stipulated judgment. However, it was not until the following day, the day that
       trial was set to begin and a full 20 days after the cause of the “inherent conflict,” that Marc
       Realty fired its attorney and sought a continuance of the trial to obtain new counsel. For Marc
       Realty to appear on October 2, terminate counsel, and then request a continuance to obtain new
       counsel the day after counsel represented Marc Realty in trying to reach a settlement or a
       stipulated judgment appears disingenuous, as it must have appeared to the trial court. In
       denying the continuance on October 2, the circuit court said that the understanding on the
       afternoon of October 1 was that if a settlement was not possible the trial would begin on
       October 2 and that the court would not inconvenience the other parties just because LPAC and
       Marc Realty decided to fire their attorney the morning of trial. That the request for a
       continuance was because of an “inherent conflict” is not supported by the record. Instead, the
       record demonstrates Marc Realty’s lack of diligence in attempting to obtain new counsel
       before trial was set to begin. It was an obvious attempt to continue the case for trial without
       good cause and, under these circumstances, we cannot find the trial court abused its discretion.
¶ 28        Marc Realty also contends that “the notion it could find a new attorney willing to step into
       a complex piece of five-year litigation with multiple parties, generating thousands and
       thousands of documents and go to trial on it in ten days (or twenty-one days) is nothing less
       than chimerical.” (Emphasis in original.) However, Marc Realty did not even attempt to seek a
       continuance to obtain new counsel until the day of trial. In addition, the record does not support
       Marc Realty’s assertion that its case was a “complex piece of five-year litigation, generating
       thousands and thousands of documents. *** To require Defendant to navigate the shoals of
       such a proceeding without a lawyer condemned the Defendant to a six-figure judgment against
       it.” Contrary to Marc Realty’s argument, the record does not show that this was a complex
       piece of litigation. The complaint was filed in August 2008. Subsequently LPAC and Klein
       both filed counterclaims and affirmative defenses against K&K which were dismissed. Then
       LPAC and Klein twice filed amended counterclaims and affidavits which were also dismissed.
       Notably, Marc Realty never filed any counterclaims or affirmative defenses in response to
       K&K’s complaint and alleged no damages; its answer simply generally denied the allegations
       in the complaint. The record also shows that the circuit court set the case for trial once,
       continued the cause to allow for the completion of oral discovery, and then set the case for trial
       on October 1. Again, contrary to Marc Realty’s assertion, this action was not terribly
       complicated, but was primarily a dispute over alleged money damages that remained unpaid
       for the completion of a construction contract. K&K alleged that it was owed $228,515.20 and


                                                   -7-
       ultimately was awarded $152,431.98. Although the damages awarded were in the six-figure
       range, that figure alone does not make the litigation complex. We cannot say the circuit court’s
       decision to deny the continuance was a manifest abuse of discretion.
¶ 29        Numerous decisions support our conclusion. For example, in Meyerson, 142 Ill. App. 3d
       87, the plaintiff filed a complaint against the defendant corporation, seeking to recover for
       advertising services rendered to the defendant. Id. at 88. The cause was originally set for trial
       on July 1, 1985, but was continued by agreement on that date and on July 8, 1985. Id. at 89. In
       a letter dated July 3, 1985, defense counsel asked the circuit court to set the case for trial on
       July 25, 1985. Id. On July 25, 1985, the plaintiff was present in court with her attorney, but
       defense counsel requested a continuance because the president of the defendant corporation
       was ill. Id. The parties were unable to agree on a date and defense counsel informed the circuit
       court that he would be on vacation the first two weeks in August; the case was then continued
       to July 29. Id. at 89-90. The circuit court denied motions to continue from the defendant on
       July 29 and 30, 1985, and ultimately set the case for August 1, 1985. Id. at 90. In one of the
       motions for continuance, the defendant alleged:
                “[E]arlier that day [July 29] defendant had appeared in court at 9:30 a.m. and was ready
                for trial, that the court on its own motion delayed the matter until 2 p.m., that at 10 a.m.
                defendant discharged its counsel, that at 10:30 a.m. a pretrial conference was held in
                the chambers of Judge Ahern and the court on its own motion reset the case for trial on
                Thursday, August 1, 1985, at 2 p.m. although defendant’s counsel informed the court
                that he had just been discharged and was scheduled for a vacation from July 31, 1985,
                through August 9, 1985. Counsel stated he had consulted with another law firm which
                ‘will represent’ defendant ‘provided the trial date be continued approximately’ 30 days.
                Defendant asserted it was being denied counsel of its choice.” Id.
¶ 30        On August 1, 1985, the president of the defendant corporation appeared without counsel
       and tendered an affidavit to the circuit court which indicated that he could not proceed with
       trial because of a medical condition Id. at 91. The affidavit also stated that the defendant
       corporation had dismissed counsel “because counsel was not familiar with the complex,
       specialized issues involved in the case.” Id. “After informing the court that discharged counsel
       had told him that he would not be present, [the president of the defendant corporation] asked
       and was granted permission to leave the courtroom.” Id. The same day, the court entered a
       judgment for the plaintiff. Id. at 88.
¶ 31        On appeal, the defendant argued that the circuit court’s actions deprived it of its
       “constitutionally protected right to its day in court.” Id. at 91. Specifically, the defendant
       reasoned that because, as a corporation, it could only appear in court through a duly licensed
       attorney, the circuit court’s conduct toward defense counsel “capriciously and arbitrarily
       abridged its constitutionally protected due process rights to notice, and an opportunity to be
       heard and to defend in an orderly proceeding.” Id. at 91-92. On appeal, the court affirmed the
       judgment of the circuit court. Id. at 93. The court first observed that the defendant had not cited
       “any case in which a trial court has been found to have abused its discretion in denying a
       continuance, where, as here, counsel would have had to interrupt his vacation plans.” Id. at 92.
       The court further explained:
                “Having discharged its counsel at least in part due to defendant’s opinion that its
                counsel lacked specific experience ‘in the complex area of an advertising agency’s


                                                     -8-
                liability to its client,’ we do not see how defendant has reason to complain that its
                counsel did not appear at the trial.” Id. at 92-93.
¶ 32        We acknowledge that, like the defendant in Meyerson, as a corporation, Marc Realty may
       only litigate through a duly licensed attorney. Berg v. Mid-America Industrial, Inc., 293 Ill.
       App. 3d 731, 737 (1997). However, Marc Realty chose to dismiss its counsel the morning of
       trial due to its opinion that there was an inherent conflict. Moreover, contrary to Marc Realty’s
       contention, there is no constitutional right to counsel in a civil proceeding between
       corporations. Rodriguez v. Bagnola, 297 Ill. App. 3d 906, 921 (1998); see also In re Marriage
       of Schmidt, 241 Ill. App. 3d 47, 48-49 (1993) (neither the United States Constitution nor the
       Illinois Constitution provides a right to counsel in a dissolution proceeding); Hermann v.
       Hermann, 219 Ill. App. 3d 195, 198 (1991) (“It would be an extravagant expansion of the sixth
       amendment to hold that it applies equally to civil and criminal proceedings.”). A representative
       for Marc Realty was present and the circuit court explained that it would allow Mr. Staubus to
       withdraw his representation but would proceed to trial. Similar to the Meyerson court, we do
       not see how Marc Realty has reason to complain that it did not have counsel at trial.
¶ 33        In addition, in Thomas v. Thomas, 23 Ill. App. 3d 936 (1974), the plaintiff appealed from
       an order entered by the circuit court following proceedings enrolling an Indiana divorce degree
       in Illinois. Id. at 937. On appeal, she claimed that the circuit court erred in denying her request
       for a continuance. Id. at 939. The plaintiff’s attorney withdrew from the case after serving
       notice of his intention to withdraw on July 5, 1973. Id. On July 12, the plaintiff appeared before
       the circuit court and the trial judge advised that she should obtain counsel for the trial,
       scheduled for July 17, but also advised that the plaintiff could file for a continuance if she felt
       she would need more time. Id. The plaintiff indicated that she would have counsel for trial and
       did not request a continuance. Id. On July 17, “during the course of the trial’s proceedings, for
       the first time” the plaintiff requested a continuance to obtain counsel. Id. In finding the circuit
       court properly exercised its judicial discretion, the appellate court explained:
                “Although absence of counsel is one factor to take into consideration in deciding on a
                motion to continue, it does not entitle a party to a continuance as a matter of right.
                [Citation.] Plaintiff had ample opportunity to extend the time for trial in order to obtain
                counsel. We find that the denial of plaintiff’s motion for a continuance, particularly
                where no prejudice resulted to the plaintiff, was a proper exercise of the trial judge’s
                discretion.” Id. at 940-41.
¶ 34        Similarly in the present case, Marc Realty had ample opportunity to request a continuance
       to obtain new counsel before the trial date. Moreover, although Marc Realty argues that it was
       “harmed” by the denial of its request for a continuance, it has failed to present any reasoned
       argument as to prejudice it suffered as a result. “The failure to assert a well-reasoned argument
       supported by legal authority is a violation of Supreme Court Rule 341(h)(7) [citation],
       resulting in waiver.” Sakellariadis v. Campbell, 391 Ill. App. 3d 795, 804 (2009). Therefore,
       like the Thomas court, we find the circuit court properly exercised its discretion in denying
       Marc Realty’s motion for a continuance. See also Wine, 155 Ill. App. 3d 19 (no abuse of
       discretion in denying a motion for continuance where defense counsel made an oral request on
       the morning of trial because the defendant was attending school in Iowa); Martinez v.
       Scandroli, 130 Ill. App. 3d 712 (1985) (no abuse of discretion in denying a motion for a
       continuance where the case was set for a September 26 trial date on August 19, the plaintiff
       retained new counsel in early September, and counsel sought a continuance on September 19

                                                    -9-
       and 23 because he had not had sufficient time to prepare); Parker v. Newman, 10 Ill. App. 3d
       1019 (1973) (no abuse of discretion in denying a motion for continuance filed four days before
       the trial and renewed on the day of trial where the plaintiffs showed a lack of due diligence
       because the defendant was out of the country for the trial, the plaintiffs’ attorney refused to
       participate in the defendant’s evidence deposition just before trial, and on the day of trial, the
       plaintiffs’ attorney said he would not go to trial unless the defendant was personally present).
¶ 35       We must also point out that there was no adverse ruling entered against Marc Realty by the
       circuit court prior to trial. The party apparently impacted by the previous court order, LPAC,
       has chosen not to appeal.
¶ 36       Marc Realty also suggests in its appellate brief that, in denying the motion for a
       continuance to obtain new counsel, the circuit court should have denied counsel’s motion to
       withdraw. First, we note that, once again, Marc Realty did not raise this argument before the
       circuit court and has therefore waived the argument on appeal. Parikh, 2012 IL App (1st)
       121226, ¶ 28. Nonetheless, we find that the circuit court acted properly in allowing counsel to
       withdraw despite denying the motion for a continuance. On the day of trial, counsel indicated
       to the circuit court that he had been fired by LPAC and Marc Realty and, as a result, was
       withdrawing. After the court allowed counsel to withdraw and indicated it would go forward
       with the trial, the corporate representative for Marc Realty never suggested to the court that
       Marc Realty might want to retain its previously fired attorney.
¶ 37       For the first time in its reply brief, Marc Realty relies on Illinois Supreme Court
       Rule 13(c)(2) (eff. Jan. 4, 2013) to support its conclusion that the trial court erred in denying its
       motion for a continuance. However, arguments not raised in the opening brief are considered
       waived and may not be raised for the first time in a reply brief. Ill. S. Ct. R. 341(h)(7) (eff.
       Feb. 6, 2013). Waiver aside, we find that Rule 13(c)(2) is not applicable to the present case.
¶ 38       Rule 13(c)(2) provides:
               “An attorney may not withdraw his appearance for a party without leave of court and
               notice to all parties of record, and, unless another attorney is substituted, he must give
               reasonable notice of the time and place of the presentation of the motion for leave to
               withdraw ***. Such notice shall advise said party that to insure notice of any action in
               said cause, he should retain other counsel therein or file with the clerk of the court,
               within 21 days after entry of the order of withdrawal, his supplementary appearance
               stating therein an address at which service of notices of other documents may be had
               upon him.” Ill. S. Ct. R. 13(c)(2) (eff. Jan. 4, 2013).
¶ 39       We first note that the cases Marc Realty cites in support of its Rule 13 arguments are
       distinguishable. See In re Marriage of Miller, 273 Ill. App. 3d 64 (1995); Ali v. Jones, 239 Ill.
       App. 3d 844 (1993). In Ali, the plaintiff’s counsel was granted leave to withdraw just 11 days
       before trial. Ali, 239 Ill. App. 3d at 846. On the day of trial, the plaintiff sought a motion for a
       continuance to obtain counsel. Id. The trial court noted the action was nearly eight years old
       and the plaintiff had been given every opportunity to pursue his cause of action, then it
       dismissed the cause with prejudice. Id. at 847. On appeal, the reviewing court found the circuit
       court had abused its discretion because the plaintiff’s attorney withdrawing just before trial
       was a sufficiently grave reason to require a continuance. Id. The court also relied on
       Rule 13(c)(2), finding that “given the 21-day transition period that Rule 13 contemplates for
       the continuation of representation, the trial court should have allowed the plaintiff’s
       continuance.” Id. at 849.

                                                    - 10 -
¶ 40        In Miller, the respondent went through four different attorneys from the time the petitioner
       filed his petition for dissolution of marriage, also seeking permanent custody of the couple’s
       minor child, to the date the hearing was set. Miller, 273 Ill. App. 3d at 65-67. The day of the
       hearing, the respondent’s third attorney renewed a prior motion to withdraw, asked for a
       continuance, but also said he was ready to proceed to trial if the respondent did not agree to his
       withdrawal. Id. at 66. The court granted the motion to withdraw, continued the hearing to the
       next day, and informed the respondent that she should either get another attorney or be
       prepared to proceed pro se at the hearing. Id. The next day, the respondent’s fourth attorney
       entered his appearance. Id. at 67. He explained to the court that he had been retained that
       morning but indicated that he was “ ‘ready’ ” to proceed. Id. After the hearing, the court
       awarded permanent custody of the child to the petitioner. Id. On appeal, the respondent
       contended that the court abused its discretion in denying her motion for a continuance to secure
       new counsel after granting her attorney’s motion to withdraw. Id. Although the court agreed
       that, pursuant to Rule 13(c)(2), the circuit court should have granted the respondent a
       continuance of at least 21 days after entry of the order granting withdrawal of her attorney to
       attain new counsel, the respondent had waived appeal of the error because her fourth attorney
       did not seek a continuance and instead indicated he was ready to proceed. Id. at 69.
¶ 41        In both Ali and Miller, the attorneys in question filed motions to withdraw of their own
       volition and, therefore, the court was required to abide by Rule 13(c)(2). In contrast, in the
       present case, Marc Realty dismissed its own attorney the day of trial. We conclude that, under
       the circumstances presented in this case, Rule 13(c)(2) is inapplicable. See In re RoseLee
       Ann L., 307 Ill. App. 3d 907, 912 (1999) (finding that Rule 13 allows an attorney to “end the
       attorney-client relationship with or without cause so long as the client is not left in a position
       where he is prejudiced”).
¶ 42        We find the other cases Marc Realty relies on in support of its argument to be
       distinguishable. See In re Marriage of Fahy, 208 Ill. App. 3d 677 (1991); Rutzen v. Pertile, 172
       Ill. App. 3d 968 (1988); Ullmen v. Department of Registration & Education, 67 Ill. App. 3d
       519 (1978); Ryan v. Monson, 47 Ill. App. 2d 220 (1964). In Fahy, the petitioner filed a petition
       for dissolution of marriage and the trial court ultimately entered a judgment dissolving the
       marriage and awarding custody of the couple’s four minor children to the petitioner. Fahy, 208
       Ill. App. 3d at 683. On appeal, the respondent argued that the circuit court made several errors
       that required reversal of its ruling. Id. The appellate court reversed the decision of the circuit
       court and remanded the cause for further proceedings. Id. at 700. In pertinent part, the appellate
       court first concluded that the trial court erred by holding the respondent “in default” with
       respect to the petitioner’s posttrial petitions for attorney fees and for sanctions and by requiring
       the respondent’s attorneys to either sign the respondent’s pleadings or withdraw from the case,
       misapplying the new version of a statute. Id. at 683, 686-87. The court then found:
                    “Given the foregoing, we further agree with respondent that the trial court denied
                him due process of law when, after his second counsel was allowed to withdraw in lieu
                of signing the refiled answer, the court denied respondent’s motion for a continuance to
                obtain new counsel and compelled respondent to represent himself at trial instanter.”
                Id. at 688.
¶ 43        While in Fahy the appellate court found that the respondent was forced to go to trial
       without representation due to the circuit court’s errors, in the present case the circuit court did
       not commit any procedural errors that forced Marc Realty to go to trial without representation.

                                                    - 11 -
       Instead, Marc Realty went to trial without representation because on the morning of trial it
       fired its attorney. Therefore, Fahy is inapplicable to the present case.
¶ 44       In Rutzen, the defendant and his wife were flying in from Florida on the day of trial and
       were due to land at 1:30 p.m. Rutzen, 172 Ill. App. 3d at 971. After all the other witnesses had
       been presented, the circuit court granted a brief continuance until 3:30 p.m. Id. At 3:30 p.m.,
       defense counsel informed the court that the defendant and his wife had landed at the airport at
       3:20 p.m. and were approximately one hour away, and requested a continuance pending their
       arrival. Id. The circuit court denied the motion. Id. The appellate court concluded that, “where
       the witnesses are available and the proceedings have not yet concluded,” the circuit court’s
       denial of a continuance was an abuse of discretion. Id. at 974-75. In the present case, Marc
       Realty did not seek a continuance of a few hours because of witnesses who were on their way
       to testify at trial and we therefore find Rutzen to be irrelevant.
¶ 45       In Ullmen, the plaintiff and her attorney requested a continuance the day before a hearing
       before a committee on the suspension of her real estate broker’s license “because of the
       unavoidable emergency situation involving the illness of the attorney’s wife which would
       prevent him from attending the hearing.” Ullmen, 67 Ill. App. 3d at 520. The motion for a
       continuance was denied by the committee and the plaintiff appeared at the hearing without
       counsel. Id. The appellate court found that the committee abused its discretion in denying the
       motion for a continuance, concluding that an illness in the extended family of a party’s
       attorney was a valid reason for a continuance. Id. at 522. In contrast, in the present case Marc
       Realty did not present a valid reason for dismissing its attorney on the day of trial, so we are
       unpersuaded by Ullmen.
¶ 46       Finally, in Ryan, the circuit court entered a default judgment for the plaintiff and denied a
       petition by the defendant to vacate the judgment. Ryan, 47 Ill. App. 2d at 220. The default
       judgment was entered after an ex parte hearing at which defense counsel was not present
       because he was on trial in federal court at the time of the hearing. Id. at 221-22. On appeal, the
       appellate court reversed the circuit court’s ruling, concluding that because defense counsel was
       “actually engaged in the trial of a case in the Federal District Court,” and because the other
       attorneys at the firm were unavailable for trial, defense counsel had a legitimate excuse for not
       being present at the hearing. Id. at 228. We find Ryan to be inapplicable because here, Marc
       Realty’s attorney was not otherwise engaged; rather, he was ready to proceed to trial and Marc
       Realty chose to terminate his representation the day of trial.
¶ 47       To the extent that the parties rely on cases from jurisdictions other than Illinois to support
       their arguments, we decline to consider them. Although such decisions may be considered as
       persuasive authority, it is only in the absence of Illinois authority on the point of law in
       question that we are to look to the law of other jurisdictions. Allstate Insurance Co. v. Lane,
       345 Ill. App. 3d 547, 552 (2003). Here, as the Illinois authority is more than sufficient on this
       point of law, we see no need to consider the decisions from other jurisdictions.
¶ 48       For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 49      Affirmed.




                                                   - 12 -